
	

113 HR 1218 IH: Commemorative Coins Reform Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1218
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Amash (for
			 himself, Mr. Duncan of South Carolina,
			 Mr. LaMalfa, and
			 Mr. Massie) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To prohibit the payment of surcharges for commemorative
		  coin programs to private organizations or entities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commemorative Coins Reform Act of
			 2013.
		2.Prohibition on payment
			 of surcharges to non-Federal entitiesSection 5134(f) of title 31, United States
			 Code, is amended to read as follows:
			
				(f)Prohibition on
				payment of surcharges to organizations outside of the Federal
				Government
					(1)In
				generalNotwithstanding any other provision of law, no surcharges
				collected with respect to the sale of any numismatic item may be paid to any
				organization outside of the Federal Government, other than with respect to the
				costs of producing and selling such item.
					(2)Payment of
				costsSurcharges collected in connection with the sale of any
				numismatic item shall be used to recover all numismatic operation and program
				costs allocable to the program under which such numismatic item is produced and
				sold.
					(3)Excess deposited
				into TreasuryAmounts of surcharges collected in excess of the
				amounts described in paragraph (2) shall be transferred by the Fund to the
				general fund of the Treasury for the purpose of deficit
				reduction.
					.
		3.ApplicabilitySubsection (f) of section 5134, United
			 States Code, as amended by this Act, shall apply with respect to any
			 commemorative coin program established or numismatic item produced pursuant to
			 an Act enacted on or after the date of enactment of this Act.
		
